 
EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
AGREEMENT made as of the 1st day of January, 2013, by and between Innovative
Food Holdings, Inc., a Florida corporation with its principal offices at 3845
Beck Blvd., Suite 805, Naples, FL (the “Corporation” or “IVFH”), and Sam
Klepfish (the “Executive”).
 
W I T N E S S E T H:
 
In consideration of the mutual covenants contained herein, the parties hereto
agree as follow:
 
1. Employment.  The Corporation hereby employs the Executive as an executive of
the Corporation, and the Executive agrees to serve the Corporation as such, upon
the terms and conditions set forth in this Agreement for the period commencing
as of the date hereof and, unless Executive's employment under the Agreement is
otherwise terminated in accordance with the provisions hereof, ending on
December 31, 2015.
 
2. Duties.  (a)  The Executive shall serve as the Chief Executive Officer of the
Corporation and its subsidiary companies, with such duties and authority as are
generally incident to such positions, or in such other management position as
the Corporation shall determine. Without limiting the generality of the
foregoing, the Executive shall serve as the Chief Executive Officer, with such
duties and authority as are generally incident to such position, or in such
other management position as the Corporation shall determine. Without limiting
the generality of the foregoing, the Executive shall manage the overall
strategic direction and operations of the corporation.  In performing his duties
hereunder, the Executive shall be subject to the direction of the Corporation's
Board of Directors, but shall not be required to relocate to any location in
order to perform his duties hereunder.
 
   (b)  The Executive agrees that he will devote substantially his business time
and attention to the affairs of the Corporation, (including subsidiaries) that
he will use his best efforts to promote the business and interests of the
Corporation, and that he will not engage, directly or indirectly, in any other
business or occupation during the term of employment hereunder.  It is
understood, however, that the foregoing will not prohibit the Executive from
engaging in personal investment activities for himself and his family that do
not interfere with the performance of his duties hereunder.
 
3. Compensation. (a) The Corporation will pay the Executive for all services to
be rendered by the Executive hereunder (including, without limitation, all
services to be rendered by him as an officer of the Corporation and its
subsidiaries and affiliates) an annual base salary (hereinafter referred to as
the "Base Salary") at the rate of: (i) $198,312 per annum from the date hereof
through December 31, 2013, (ii) $223,987 per annum from January 1, 2014 through
December 31, 2014, and (iii) $260,075 per annum  from January 1, 2015 through
December 31, 2015. The cash portion of Base Salary for each year shall be
payable in equal, weekly installments in accordance with customary payroll
practices for executives of the Corporation.  Included in Base Salary is an
additional $27,937 in restricted stock units (“RSU”) or stock for 2013, $24,875
RSU for 2014 and $13,688 RSU for 2015.  The RSU or stock for 2013 shall be
issued on January 1, 2013 and be priced at the lower of the closing price of the
Corporation’s common stock on the date the Board of Directors approves this
Agreement or on January 3, 2013, provided that in no event shall the price be
less than $0.25 per share.  For 2014 and 2015 the RSU or stock shall be issued
on January 1 of each such year based upon the average closing trading price of
the Corporation’s common stock over the 30 trading days prior to the date of
grant.  As permitted by law, Executive may receive any portion of the cash Base
Salary in the form of stock or RSU by delivering notice to the Corporation, from
to time, at a valuation based upon the average closing price of the
Corporation’s common stock over the 30 trading days ended on a trading date that
is five trading days prior to Executive’s notice.
 
 
 

--------------------------------------------------------------------------------

 
  
 (b) Executive shall also be entitled to receive an annual bonus (the “Bonus”)
pursuant to the schedule below. The Bonus shall be payable in cash, stock, RSU
or a combination of stock, RSU and cash, at the discretion of Executive, with
such decision to be made by Executive prior to the payment of the Bonus. The
equity component shall be valued based upon the average closing price of the
Corporation’s common stock over the 30 trading days ended on December 31 of the
year for which the Bonus is being calculated, but under no circumstance will be
below $0.25 per share. All Bonuses paid in stock or RSU at the Executive’s
request shall be held by the Corporation until reaching certain milestones to be
determined by the Company’s CEO. All calculations with respect to the Base
Salary and Bonus shall be based upon the Corporation’s financial statements and
available financial information and Cash EBITDA calculations as determined by
the CEO, working together when necessary, with the Corporation’s outside
accountants and the Corporation’s principal accounting officer and shall be
completed no later than February 1 of the following year. The Bonus for each
year, if earned, shall be payable in full on or before by the following February
27th.


The Bonus shall be payable according to the following schedule:


·  
If the Corporation’s common stock is listed, traded or quoted on The New York
Stock Exchange or NASDAQ, Executive shall receive an $75,000 cash bonus.

·  
Executive will receive 5% of the equity owned by IVFH, of any Food Hatch
portfolio company

·  
Executive will receive 5% of any carry owned by Food Hatch .

·  
If the Corporation spins off a subsidiary, Executive shall receive 2.5% of
company spun off.

·  
If the aggregate revenues of all the entities acquired by the Corporation
following the date hereof exceeds $3 million, Executive shall receive a $45,000
cash bonus.

·  
If the aggregate revenues of all the entities acquired by the Corporation
following the date hereof exceeds $5 million, Executive shall receive a $75,000
cash bonus.

·  
If the aggregate revenues of all the entities acquired by the Corporation
following the date hereof exceeds $15 million, Executive shall receive a
$120,000 cash bonus.

·  
Cash bonus of 2% of pretax cash operating profits

·  
If the Corporation raises equity or equity related financing Executive shall
receive a bonus equal to 2.5% (in cash) of equity raised.

·  
If the Corporation raises debt financing Executive shall receive a bonus equal
to 1% (in cash) of debt raised.

·  
An amount equal to 25% of all EBITDA related bonuses paid to the Corporation’s
President as per the President’s employment agreement, payable on the same terms
as the President’s bonus, except for the President’s priority in receiving his
bonuses.

·  
If the value of the Corporation’s shares traded on a daily basis for any 30
trading days within any 3 month period equals or exceeds $10,000 Executive shall
receive a $10,000 cash bonus, if such trading equals or exceeds $25,000
Executive shall receive a $25,000 cash bonus, and if such trading equals or
exceeds $100,000 Executive shall receive a $150,000 cash bonus.  Each of these
bonuses may only be earned once during the term of this Agreement.



The above notwithstanding, the Corporation’s obligation to pay such cash Bonuses
is limited such that the Bonuses shall only be paid in cash if the Corporation
will have at least $600,000 in cash after payment of the Bonus to Executive.  In
the event the Corporation has insufficient cash to make the required Bonus
payments, the Corporation shall inform Executive of the amount of cash available
for distribution and Executive shall have five business days to determine if he
wants to change his previous allocation of the form of Bonus payment as between
cash and stock.  Within two business days thereafter, the Corporation shall
distribute such available cash (i.e. cash above $600,000) to Executive.  Going
forward, in such situations, the Corporation shall determine, within three
business days following the end of each month, its cash on hand and if it
exceeds $600,000 the excess cash shall be distributed to Executive within two
business days thereof.  This process shall continue until the cash portion of
the Bonus is paid in full.  While any portion of the cash portion of the Bonus
remains unpaid, Executive may change his cash/stock/RSU allocation of the
Bonus.  For purposes of this Agreement, the term “cash” shall mean cash and cash
equivalents as described on the Corporation’s balance sheet.


 
 

--------------------------------------------------------------------------------

 


Stock Options


On the effective date of this Agreement, Executive shall also receive the
following stock options:
 
·  
A 4 year Option to purchase 100,000 shares of the Corporation’s common stock at
an exercise price of $0.40 per share, of which 50,000 options vest on December
31, 2014 and the balance on December 31, 2015.

·  
A 5 year Option to purchase 100,000 shares of the Corporation’s common stock at
an exercise price of $0.57 per share, all of which options vests on December 31,
2014.

·  
 A 5 year option to purchase 125,000 shares of the Corporation’s common stock at
an exercise price of $1.60 per share, one-half of which vests on December 31,
2013 and the balance on December 31, 2014.



All of such options shall be granted using the Corporation’s standard form of
stock option grant and shall be subject to the terms of such form and the terms
of the Corporation’s 2011 Stock Option Plan.  In the event the issuance of such
options would trigger the adjustment provisions of any of the Corporation’s
outstanding notes or warrants with respect to conversion rates or exercise price
or number of underlying securities, the above notwithstanding, the exercise
price shall automatically increase to be the lowest possible price that would
not so trigger any adjustments, except with the approval of all of such
noteholders and warrantholders waiving the adjustments.


Stock Grant:


On the date hereof Executive shall be given a stock grant of 200,000 restricted
shares or RSU which shall only vest if the 30 day average trading price of the
Corporation’s common stock equals or exceeds $1.75 per share and has average
volume of at least 25,000 shares per day for 30 consecutive trading days.


For 2013 and 2014 and 2015, the Corporation shall establish a separate account
in which it will maintain Executive’s Bonus as if it was earned and payable. In
the event it is determined that Executive is entitled to such additional Bonus,
the accrued amount of funds in said account shall be delivered in a lump sum
when such determination is made, but no later than February 27th  of each such
year. In the event it is determined that Executive is not entitled to such
funds, they shall be returned to the Corporation’s general working account.


If Executive leaves the employ of the Corporation before the Bonuses for the
previous year are paid, he will forfeit any Bonus for such previous
year.  Similarly, partial Bonuses shall not be calculated on a pro rata basis
for any partial year worked.  To illustrate, if Executive leaves the employ of
the Company in 2014, prior to the payment of any Bonus earned for 2013,
Executive shall not receive any Bonus for 2013 or 2014.


Executive acknowledges and agrees that the Corporation will pay all bonuses
earned by the Corporation’s president pursuant to the terms of his employment
agreement with the Corporation prior to the payment of any Bonus to Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
Wherever Executive is to receive, or has the right to receive, stock as a Bonus
or as Base Salary, Executive shall have the option to receive such equity in the
form of restricted stock units or stock.


4. Expenses.  The Executive shall be entitled to reimbursement by the
Corporation, in accordance with the Corporation's policies then applicable to
executives at the Executive's level, against appropriate vouchers or other
receipts for authorized travel, entertainment and other business expenses
reasonably incurred by him in the performance of his duties hereunder.
 
5. Executive Benefits.  The Executive shall be entitled to participate in, and
receive either personal or family health insurance of the highest tier of health
insurance currently offered by the Corporation’s insurance provider, and all
benefits currently offered to employees of the Corporation or the cash
equivalent of such health insurance and other benefits including a life
insurance policy up to one million dollars and a disability policy up to one
hundred percent of disability coverage. The Corporation shall be responsible for
paying 75% of the cost of such health insurance and benefits and shall pay, at
the choice of the Executive, either through direct payments to the health
insurance and benefit providers or through weekly direct cash payments to the
Executive (in the cash amount of 75% of the cost of such personal or family
health insurance and benefits had the executive participated in such personal or
family health insurance plan and benefit plans).
 
6. Withholding.  All payments required to be made by the Corporation hereunder
to the Executive shall be subject to the withholding of such amounts relating to
taxes and other governmental assessments as the Corporation may reasonably
determine it should withhold pursuant to any applicable law, rule or regulation.
  
7. Death; Permanent Disability; Termination.  (a)  Upon the death of the
Executive during the term of this Agreement, this Agreement shall terminate.  If
during the term of this Agreement the Executive fails because of illness or
other incapacity to perform the services required to be performed by him
hereunder for any consecutive period of more than 30 days, or for shorter
periods aggregating more than 45 days in any consecutive twelve-month period
(any such illness or incapacity being hereinafter referred to as “permanent
disability”), then the Corporation, in its discretion, may at any time
thereafter terminate this Agreement upon not less then 10 days’ written notice
thereof to the Executive, and this Agreement shall terminate and come to an end
upon the date set forth in said notice as if said date were the termination date
of this Agreement; provided, however, that no such termination shall be
effective if prior to the date set forth in such notice, the Executive’s illness
or incapacity shall have terminated and he shall be physically and mentally able
to perform the services required hereunder and shall have taken up and be
performing such duties.  If there shall be any dispute as to whether the
Executive has a permanent disability, the dispute shall be submitted to a panel
of three physicians, one of whom shall be selected by each of the parties, and
the third of whom shall be a physician selected by the first two.  The written
decision of such panel shall be determinative of the issue as to whether the
Executive has a permanent disability, and shall be binding upon both parties.
 
(b)           If the Executive’s employment shall be terminated by reason of his
death or permanent disability, the Executive or his estate, as the case may be,
shall be entitled to receive (i) any earned and unpaid Base Salary accrued
through the date of termination, (ii) a pro rata portion of any Bonus which the
Executive would otherwise have been entitled to receive pursuant to any bonus
plan or arrangement for senior executives of the Corporation (such pro rata
portion to be payable at the time such Bonus would otherwise have been payable
to the Executive), and (iii) subject to the terms thereof, any benefits which
may be due to the Executive on the date of termination under the provisions of
any employee benefit plan, program or policy.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           In the event the Corporation terminates this Agreement without
Cause (as defined in Section 8), Executive shall be paid in a lump sum, on the
date of termination, an amount equal to the Base Salary he would have earned
hereunder for the six months following the date of termination.  In addition,
the Executive shall be paid, no later than February 27th of the following year,
the pro rata amount of any Bonus he would have been entitled to for the portion
of the year he actually worked prior to when he was so terminated.  The
Corporation shall have no other obligations to the Executive.
 
8.           Termination for Cause.  The Corporation may at any time during the
term of this Agreement, by written notice, terminate the employment of the
Executive for cause, the cause to be specified (in reasonable detail) in the
notice.  For purposes of this Agreement, “cause” shall mean any malfeasance of
the Executive in connection with the performance of any of his duties hereunder,
including, without limitation, misappropriation of funds or property of the
Corporation; wrongfully securing or attempting to secure personally any profit
in connection with any transaction entered into on behalf of the Corporation;
any intentional act having the effect of injuring the reputation, business or
business relationships of the Corporation; the failure, neglect or refusal to
perform the Executive's duties hereunder in any material respect; the breach of
any material covenants contained in this Agreement (provided, however, that the
Executive shall be entitled to thirty days from the date on which the
Corporation gives written notice of termination to cure such conduct or breach);
conviction (or nolocontendere plea) in connection with a felony; or conviction
(or nolo contendere plea) in connection with a misdemeanor involving moral
turpitude.  Termination for cause shall be effective upon the giving of such
notice or, where applicable, the expiration of the cure period without such a
cure having been affected by Executive in all material respects; and the
Executive shall be entitled to receive any earned and unpaid Base Salary accrued
through the date of termination.  The Executive hereby disclaims any right to
receive a pro rata portion of any Bonus with respect to the fiscal year in which
such termination occurs or unpaid moving expense reimbursement.
 
9.           Insurance.  The Executive agrees that the Corporation may procure
insurance on the life of the Executive, in such amounts as the Corporation may
in its discretion determine, and with the Corporation named as the beneficiary
under the policy or policies.  The Executive agrees that upon request from the
Corporation he will submit to a physical examination and will execute such
applications and other documents as may be required for the procurement of such
insurance.  The Executive shall be granted the right to purchase such policy at
its cash surrender value upon the termination of his employment hereunder.
 
10.           Non-Competition; Solicitation, Disparagement.  (a) The Executive
agrees that during his employment with the Corporation and for a period of two
years after Executive leaves the Corporation’s employ for any reason, he shall
not, without the written consent of the Corporation, directly or indirectly,
either individually or as an employee, agent, partner, shareholder, consultant,
option holder, lender of money, guarantor or in any other capacity, participate
in, engage in or have a financial interest or management position or other
interest in any business, firm, corporation or other entity if it competes
directly with any business operation conducted by the Corporation or its
subsidiaries or affiliates or any successor or assign thereof at the time the
Executive’s employment with the Corporation is terminated, nor will he solicit
any other person to engage in any of the foregoing activities.  Participation in
the operation of any business other than in connection with the operation of a
business which is in direct competition with the Corporation or its subsidiaries
or affiliates or any successor or assign thereof shall not be deemed to be a
breach of this Section 10(a).  The foregoing provisions of this Section 10(a)
shall not prohibit the ownership by the Executive (as the result of open market
purchase) of 1% or less of any class of capital stock of a corporation which is
regularly traded on a national securities exchange, on the NASDAQ System or on
an over-the-counter system.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Executive will not at any time during his employment with the
Corporation and for a period of two years after the Executive leaves the
Corporation’s employ for any reason, solicit (or assist or encourage the
solicitation of) any employee of the Corporation or any of its subsidiaries or
affiliates to work for the Executive or for any business, firm, corporation or
other entity in which the Executive, directly or indirectly, in any capacity
described in Section 10(a) hereof, participates or engages (or expects to
participate or engage) or has (or expects to have) a financial interest or
management position.


(c)           The Executive agrees during the term of this Agreement and for
three years after its termination that he will not disparage the Corporation in
any way, directly or indirectly, by spoken word, in writing, electronically, or
otherwise.
 
(d)           If any of the covenants contained in this Section 10 or any part
thereof, is held by a court of competent jurisdiction to be unenforceable
because of the duration of such provision, the activity limited by or the
subject of such provision and/or the area covered thereby, then the court making
such determination shall construe such restriction so as to thereafter be
limited or reduced to be enforceable to the greatest extent permissible by
applicable law.
 
(e)    If the Executive is terminated without cause Sections 10(a) through (c)
will be null and void.
 
11.           Inventions, Etc.  The Executive agrees that any and all systems,
work-in-progress, inventions, discoveries, improvements, processes, compounds,
formulae, patents, copyrights and trademarks, made, discovered or developed by
him, solely or jointly with others, or otherwise, during the term of his
employment by the Corporation, and which may be useful in or relate to any
business of the Corporation and/or any subsidiary or affiliate of the
Corporation shall be fully disclosed by the Executive to the Chief Executive
Officer of the Corporation, and shall be the sole and absolute property of the
Corporation, and the Corporation will be the sole and absolute owner
thereof.  The Executive agrees that at all times, both during his employment and
after the termination of his employment, he will keep all of the same secret
from everyone except the Corporation and its duly authorized employees and will
disclose the same to no one except as required in good faith in the course of
his employment with the Corporation, or by law, or unless otherwise authorized
in writing by the Chief Executive Officer of the Corporation.
 
12.           Trade Secrets, Etc.  The Executive agrees that he shall not,
during or after the termination of this Agreement, divulge, furnish or make
accessible to any person, firm, corporation or other business entity, any
information, trade secrets, client lists, vendor lists, pricing information,
technical data (with the exception of duplicatable technical data and code that
does not compete with the Corporation or the Corporation’s business) or know-how
relating to the business, business practices, methods, products, processes,
equipment or other confidential or secret aspect of the business of the
Corporation and/or any subsidiary or affiliate, except as may be required in
good faith in the course of his employment with the Corporation or by law,
without the prior written consent of the Corporation, unless such information
shall become public knowledge (other than by reason of Executive’s breach of the
provisions hereof).
 
13.           Acceptance by Executive and Corporation.  The Executive and the
Corporation each accept all of the terms and provisions of this Agreement, and
agree to perform all of the covenants on their respective parts to be performed
hereunder.
 
14.           Equitable Remedies.  The Executive acknowledges that he has been
employed for his unique talents and that his leaving the employ of the
Corporation during the Term of this Agreement would seriously hamper the
business of the Corporation and that the Corporation will suffer irreparable
damage if any provisions of Sections 10, 11 or 12 hereof are not performed
strictly in accordance with their terms or are otherwise breached.  The
Executive hereby expressly agrees that the Corporation shall be entitled as a
matter of right to injunctive or other equitable relief, in addition to all
other remedies permitted by law, to prevent a breach or violation by the
Executive and to secure enforcement of the provisions of Sections 10, 11 or 12
hereof.  Resort to such equitable relief, however, shall not constitute a waiver
of any other rights or remedies that the Corporation may have.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto and there are no other terms other than those
contained herein.  No waiver, amendment or modification hereof shall be deemed
valid unless in writing and signed by the parties hereto (or their permitted
successors and assigns) and no discharge of the terms hereof shall be deemed
valid unless by full performance of the parties hereto or by a writing signed by
the parties hereto.  No waiver by the Corporation or any breach by the Executive
or the Corporation of any provision or condition of this Agreement by either of
them to be performed shall be deemed a waiver of a breach of a similar or
dissimilar provision or condition at the same time or any prior or subsequent
time.
 
16.           Severability.  In case any provision in this Agreement shall be
declared invalid, illegal or unenforceable by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.
 
17.           Notices.  All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be deemed to have
been given at the following times: (i) when delivered if given by hand, or (ii)
three business days after mailing in the United States enclosed in a registered
or certified post-paid envelope, return receipt requested, and addressed to the
addressee at the Company’s address listed above or to such changed addresses as
such parties may fix by notice with a copy to:


Howard I. Rhine, Esq.
Feder Kaszovitz LLP
845 Third Avenue, 11th Floor
New York, NY  10022


provided, however, that any notice of change of address shall be effective only
upon receipt.
 
18.           Successors and Assigns.  This Agreement is personal in its nature
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this Agreement or any rights or obligations hereunder (except
for an assignment or transfer by the Corporation to any of its affiliate or
subsidiary entities); provided, however, that the provisions hereof shall inure
to the benefit of, and be binding upon, any successor of the Corporation,
whether by merger, consolidation, transfer of all or substantially all of the
assets of the Corporation, or otherwise, and upon the Executive, his heirs,
executors, administrators and legal representatives.
 
19.           Governing Law.  This Agreement and its validity, construction and
performance shall be governed in all respects by the internal laws of the State
of Florida without giving effect to any principles of conflict of laws.
 
20.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
this Agreement.
 
21.           Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed an original of this Agreement.
 
[Remainder of page is intentionally blank]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have hereunder set their hands and seals
the day and year first above written.
 
 
Innovative Food Holdings, Inc.




By: _____________________________________                                                                          
Name:  Justin Wiernasz
Title:    President






_________________________________________
Sam Klepfish

 
 
 
 